Trancelino Saurez was prosecuted and acquitted of the crime of murder on an information charging that in Grant county, on the 22nd day of November, 1918, he did kill and murder one Francisco Saurez by cutting him with a knife. The State appealed *Page 726 
on questions reserved. Since the appeal was taken counsel for the State and for the defendant in error have suggested the death of the defendant in error, and for this reason counsel for the state have filed a motion to dismiss the appeal herein. The motion to dismiss is sustained and the appeal is dismissed.